DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 01 February 2021.

Election/Restrictions
Applicant’s election without traverse of species I and sub-species A, claims 1-3, 5 and 7-20 in the reply filed on 01 February 2021 is acknowledged.  Claims 5 and 7 depends from claims 4 and 6, respectively, and claims 4 and 6 are directed to non-elected species.  Therefore, claims 5 and 7 are withdrawn from consideration.
Examiner notes that claim 3 is directed to sub-species C, the lowermost channel layer of the first transistor at a higher level than the lowermost channel layer of the second transistor, and sub-species C was not elected.  Therefore, claim 3 is withdrawn from consideration.   Further, claim 13 is directed to sub-species B, the lowermost channel layers of the first and second transistors at the same level, and sub-species B was not elected.  Therefore, claim 13 is withdrawn from consideration and since claims 14 and 15 depend from claim 13, are also withdrawn.
Claims 3-7 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and sub-species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16, which depends from claim 12, recites “in the first transistor, the third channel layer is below the second channel layer”, and claim 12 recites “the first transistor further includes a third channel layer below the second channel layer “.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappellani et al. (U.S. Pub. 2013/0313513).
Claim 1:  Cappellani et al. discloses a semiconductor device, comprising:
a substrate (lower bulk substrate of 102; Figs 1B and 1B’, paragraphs 24 and 28);
an insulating layer disposed (upper insulator layer of 102; Figs 1B and 1B’; paragraphs 24 and 28) on the substrate (lower bulk substrate of 102); and
a first semiconductor structure (100; Fig. 1B, paragraph 25) and a second semiconductor structure (100’; Fig. 1B’, paragraph 25) disposed on the insulating layer (upper insulator layer of 102), wherein
each of the first and second semiconductor structures (100 and 100’, respectively) includes: 

a plurality of channel layers (106 and 106’, respectively; Figs. 1B and 1B’, paragraph 27) that are surrounded by the gate electrode (108 and 108’, respectively) and stacked in a direction perpendicular to a top surface of the insulating layer (upper insulator layer of 102); and
a plurality of dielectric layers (paragraph 32) disposed between the gate electrode (108 and 108’) and the channel layers (106 and 106’), and
an amount of the channel layers provided in the first semiconductor structure (3 channel layers; Fig. 1B, paragraph 26) is greater than the amount of the channel layers provided in the second semiconductor structure (2 channel layers; Fig. 1B’, paragraph 26) .
Claim 2:  Cappellani et al. discloses the semiconductor device of claim 1, and further discloses wherein an uppermost channel layer (104C; Fig. 1B, paragraph 26) of the first semiconductor structure (100) is located at a same level as an uppermost channel layer (104C’; Fig. 1B’, paragraph 26) of the second semiconductor structure (100’).
Claim 8:  Cappellani et al. discloses the semiconductor device of claim 1, and further discloses wherein each of the channel layers (104B’ and 10C’; Fig. 1B’, paragraph 26) of the second semiconductor structure (100’) is located at a same level as one of the channel layers (104B and 104C; Fig. 1B, paragraph 26) of the first semiconductor structure (100).
Claim 9:  Cappellani et al. discloses the semiconductor device of claim 1, and further discloses wherein each of the first and second semiconductor structures (100 and 100’, respectively) further comprises source/drain electrodes (114; Fig. 1A, paragraph 34) positioned on opposite sides of the gate electrode (108 and 108’), wherein the source/drain electrodes (114) are connected to channel layers (106 and 106’) that horizontally penetrate the gate electrode (108 and 108’) (Fig. 1A).
Claim 10:  Cappellani et al. discloses the semiconductor device of claim 1, and further discloses wherein the first semiconductor structure (100) is provided in a form of an NMOS transistor (paragraph 36), and the second semiconductor structure (100’) is provided in a form of a PMOS transistor (paragraph 36).
Claim 11:  Cappellani et al. discloses the semiconductor device of claim 1, and further discloses wherein the gate electrode (108) of the first semiconductor structure (100) is connected to the gate electrode (108’) of the second semiconductor structure (100’) (connected through the elements of the device).
Claim 12:  Cappellani et al. discloses a semiconductor device, comprising: 
a substrate (102; Figs 1B and 1B’, paragraph 24);
a first transistor (100; Fig. 1B, paragraph 26) disposed on an NMOS region of the substrate (paragraph 36); 
a second transistor (100’; Fig. 1B’, paragraph 26) disposed on a PMOS region of the substrate (paragraph 36); 
each of the first and second transistors (100 and 100’, respectively) including:
a first channel layer (104B and 104B’; Figs. 1B and 1B’, paragraph 26) positioned at a first distance from a top surface of the substrate (102);

a plurality of source/drain electrodes (114; Fig. 1A, paragraph 34) connected to opposite sides of the first channel layer (104B and 104B’) and to opposite sides of the second channel layer (104C and 104C’); and
a gate structure (108 and 108’, respectively; Figs. 1B and 1B’, paragraph 27) surrounding the first and second channel layers (104B and 104B’, and 104C and 104C’, respectively) of each of the first and second transistors (100 and 100’, respectively),
wherein the first transistor (100) further includes a third channel layer (104A; Fig. 1B, paragraph 26) below the second channel layer (104C and 104C’), and
wherein, in the first transistor (100), the gate structure (108) is positioned at a same level as the third channel layer (104A) (Fig. 1B).
Claim 16:  Cappellani et al. discloses the semiconductor device of claim 12, and further discloses wherein, in the first transistor (100), the third channel layer (104A) is below the second channel layer (104C and 104C’).  
Claim 17:  Cappellani et al. discloses the semiconductor device of claim 12, and discloses further comprising a dielectric layer (paragraph 32) disposed between the gate structure (108 and 108’) and each of the first to third channel layers (104B and 104B’, 104C and 104C’, and 104A), the dielectric layer being configured to insulate the gate structure (108 and 108’) from each of the first to third channel layers (104B and 104B’, 104C and 104C’, and 104A) (paragraph 32).
Claim 18:  Cappellani et al. discloses the semiconductor device of claim 12, and discloses further comprising an insulating layer (paragraph 32) disposed between the substrate and the first and second transistors (100 and 100’, respectively).  
Claim 19:  Cappellani et al. discloses a semiconductor device, comprising: 
a substrate (102; Figs 1B and 1B’, paragraph 24); 
a first transistor (100; Fig. 1B, paragraph 26) disposed on an NMOS region of the substrate (paragraph 36); and 
a second transistor (100’; Fig. 1B’, paragraph 26) disposed on a PMOS region of the substrate (paragraph 36), wherein 
the first transistor (100) includes: 
a plurality of first channel layers (106; Fig. 1B, paragraph 27) stacked on the substrate (102); and 
a plurality of first source/drain electrodes (114; Fig. 1A, paragraph 34) connected to opposite sides of the first channel layers (106), 
the second transistor (100’) includes: 
a plurality of second channel layers (106’; Fig. 1B’, paragraph 27) stacked on the substrate; and 
a plurality of second source/drain electrodes (114; Fig. 1A, paragraph 34) connected to opposite sides of the second channel layers (106’), an amount of the second channel layers (2 channel layers; Fig. 1B’, paragraph 26) being less than the amount of the first channel layers (3 channel layers; Fig. 1B, paragraph 26), and 

Claim 20:  Cappellani et al. discloses the semiconductor device of claim 19, wherein each of the second channel layers (106’) is located at a same level as one of the first channel layers (106) (Figs. 1B and 1B’), and wherein a spacing distance between the substrate (102) and a lowermost first channel layer (104A; Fig. 1B, paragraph 26) is less than the spacing distance between the substrate (102) and a lowermost second channel layer (104B’; Fig. 1B’, paragraph 26).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815